Title: To George Washington from Patrick Henry, 19 March 1785
From: Henry, Patrick
To: Washington, George



Dear Sir
Richmond [Va.] March 19th 1785

The Honor you are pleased to do me in your Favor of the 27th ulto, desiring my Opinion in a friendly Way on the Subject of the Act for vesting the Shares in the Patowmack & James River Navigation, is very flattering to me. And I should ill deserve the Confidence you are pleased to place in me if I should forbear to give you my unreserved Sentiments on it.
I will freely own to you that I am embarrassed to reconcile the Law taken in its full Extent, with the Declarations you mention, & a fixed purpose of refusing pecuniary Rewards. If this was the sole Object of the Act, I should not hesitate to dissent to its propriety. The united States seem most properly constituted to take into Consideration a Matter of that Nature, for a Variety of Reasons, which I need not enumerate. But the Preamble of the Law, compared with a few Facts that preceded the enacting of it, will present it in a View different from that of rewarding past military Services. The Facts I allude to are these.
The great Business of opening the Navigation of Patowmack & James River, & connecting it with that of the western Waters, was taken up by you, & pressed with that Earnestness so interesting a Matter deserved. The Difficultys which Nature had interposed, were encreased by a Combination of Interests, hard to develope & explain, & stil harder to reconcile. To all these was added another Impediment arising from the Scarcity of Money & the exhausted condition of the Country. The Time however was critical; & your Observations sent to the Assembly, proved that it was good policy to encounter every Obstacle & begin the Work. The patronage of it seemed naturally to devolve on you Sir; & the Assembly desiring to give Efficacy to that patronage vested the Shares in you.
This Navigation depends upon private Subscription for Success: So that unless you had subscribed, you could not have been concerned. You will forgive me for supposing that your Finances could not have made it desirable, to risque a Sum of

Money on the Success of an Enterprize like this. For your Estate could not have been exempted from that Loss in its produce experienced by other Gentlemens Estates throughout the Country during the War—Considering then, that your promoting this great Affair necessarily obliged you to subscribe to it, & besides to encounter all the Difficultys arising from the Nature of it, the Variety of Interests, Veiws, & Circumstances which attended it, and that in arranging & conducting all these, not only great Labor & Attention as well as Abilitys are requisite, but also Expence of Money & Loss of Time, it would seem at Least, that you ought to be secured against the Chance of loosing by subscribing. And this is all the Law can be said to do, inasmuch as it must remain uncertain whether the Shares are worth any thing ’til the Business is compleated. If this never happens to be accomplished, your Labor Time, &c. &c, are lost, & the Donation proves an empty Sound.
Your Acceptance of it, will prevent that Shock which you justly observe will be given by a Refusal—And I submit to your Reflection how far your Resignation of the Shares may throw a Damp on that Ardor, which I have the pleasure to hear prevails at present, to promote the Undertaking. I must beleive, that at least a temporary Check would be given to its progress ’til the Means of replacing so many Shares could be found, & I am really not able to find out the Way to do it.
Your Acceptance will avoid this embarrassing Circumstance. And if after reviewing the whole Matter you shall think it inadmissable to hold the Shares in the Manner the Law gives them, You will be at Liberty to make such alteration in the Interest, or Disposition of the Use, as shall be most agreable to your self.
If I have exceeded in the Freedom with which I have treated this Subject, I must entreat your Forgiveness; For I have no Motive but to evince on every Occasion that I am with unalterable Affection & the most sincere Attachment dear sir your very obedient Servant

P. Henry


P.S. Two other large packets from Ireland accompany this. The post could not carry them all at once. No other Conveyance seems to present soon, & the Capt (Boyle) begs to receive your Commands soon as convenient.

